Landis, Judge:
Counsel have submitted this case on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto:
1. That the merchandise described on the invoices accompanying the entry covered by the above-captioned protest as Provincial 8y2" Tea Pot, Item No. 47/2518, classified as decorated earthenware articles other than tableware or kitchenware and assessed with duty at 30% ad valorem and 10(é per dozen pieces under Par. 211 of the Tariff Act of 1930, as modified by T.D. 53865, and claimed to be dutiable at only 25% ad valorem and 10^5 per dozen pieces under Par. 211, as modified by T.D. 51802, as tableware or kitchenware, valued over $2.00 per dozen pieces, consists of decorated earthenware articles composed of a nonvitrified absorbent body not wholly of clay, which are tableware or kitchenware and are valued at $2.00 or more per dozen pieces.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
*631Accepting this stipulation as a statement of facts, we hold that the merchandise described on the entry invoices in this protest as “Provincial 8y%" Tea Pot, Item No. 47/2518” consists of decorated earthenware composed of a nonvitrified absorbent body not wholly of clay, and that said merchandise is tableware or kitchenware valued at $2 or more per dozen pieces, dutiable at 10 cents per dozen pieces and 25 per centum ad valorem under paragraph 211 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802.
To the extent indicated, the protest is sustained. As to all other merchandise and all other claims, the protest is dismissed.
Judgment will enter accordingly.